Citation Nr: 1108986	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-13 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a dependency allowance for the Veteran's ex-spouse for the period of April 17, 1998 to May 1, 1999.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to March 2, 2009.

3.  Entitlement to a rating in excess of 50 percent for PTSD, since March 2, 2009. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

5.  Entitlement to a rating in excess of 10 percent for diabetes mellitus, type II, prior to February 28, 2006.

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, since February 28, 2006.

7.  Entitlement to service connection for coronary artery disease (CAD), claimed as due to exposure to herbicides.

8. Entitlement to service connection for a low back disorder, claimed as a herniated disc of the lumbar spine, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from October 1998 (PTSD), June 2006 (CAD, Diabetes), March 2008, (Dependency Benefits), and March 2009 (TDIU, Back) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is of record.  At the Veteran's request, the undersigned held the record open for 30 days in order to give him an opportunity to submit additional evidence.  The Veteran submitted additional evidence with wavier of RO review. 

The Board notes that the Veteran requested a BVA hearing with respect to his service connection claim for a low back disorder in his May 2010 substantive appeal.  However, at his December 2010 BVA hearing, testimony was not taken with respect to this issue.  The Board finds there is no prejudice in proceeding with consideration of this claim, despite the fact that testimony has not been provided regarding this issue.  Specifically, when asked to confirm which issues were on appeal, the Veteran's private attorney agreed on the record that the issues on appeal included, service connection for CAD, increased ratings for PTSD and diabetes mellitus, and entitlement to dependency allowance for a former spouse.  See BVA Hearing Transcript (T.) at 2.  

The Board observes that the Veteran filed a notice of disagreement with respect to the effective date assigned for the grant of service connection for PTSD.  A March  2007 Decision Review Officer (DRO) decision granted an earlier effective date for the grant of service connection for PTSD based on clear and unmistakable error.  The Veteran did not appeal.  Infact, in a May 2007 statement, the Veteran indicated that he agreed with the effective date assigned.  Therefore, there is no claim regarding this issue being in appellate status at this time. 

The Board additionally notes that the Veteran has perfected an appeal with respect to an effective date prior to March 2, 2009 for establishing a 50 percent evaluation for service-connected PTSD.  This issue stems from a March 2009 rating decision which increased the Veteran's service-connected PTSD disability rating from 30 to 50 percent, effective March 2, 2009.  At this juncture, the determination as to effective dates is premature, as the ratings for his PTSD are both initial rating determinations and the entire rating periods are on appeal.  As such, the Board will not address the EED issue within the confines of this decision.



Next, the Board observes that a claim for service connection for peripheral neuropathy, claimed as due to exposure to herbicides was denied by the RO in a January 1998 rating decision.  The Veteran subsequently filed a notice of disagreement in April 1998.  A Statement of the Case was issued to the Veteran on December 1, 1998.  A VA Form 9 (Appeal to Board of Veterans' Appeals) dated May 27, 1999, was received by the RO on June 2, 1999.  It does not appear that the RO addressed whether this filing was a timely or untimely substantive appeal to the RO's December 1998 Statement of the Case on that issue.  The Board refers this question to the RO for appropriate action, e.g. whether the substantive appeal may be considered as timely.

The issue of entitlement to service connection for a low back disorder, claimed as a herniated disc of the lumbar spine, to include as secondary to service-connected diabetes mellitus, type II  is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  At his December 2010 personal hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to a dependency allowance for his ex-spouse for the period of April 17, 1998 to May 1, 1999.  

2.  Prior to March 2, 2009, the Veteran's PTSD has been productive of not more than reduced reliability and productivity with "difficulty" in establishing and maintaining effective work and social relationships.

3.  Since March 2, 2009, the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment has not been demonstrated. 

4.  Since March 2, 2009, the Veteran's service-connected PTSD was of such severity as to preclude him from securing or following a substantially gainful occupation.

5.  The competent medical evidence shows that, prior to February 28, 2006, the Veteran's service-connected diabetes mellitus was managed by restricted diet only and did not require an oral hypoglycemic agent or insulin.

6.  The competent medical evidence shows that, since February 28, 2006, the Veteran's service-connected diabetes mellitus is managed by an oral hypoglycemic agent and restricted diet; it does not require insulin or regulation of activities.

7.  The record establishes that the Veteran had active service in the Republic of Vietnam during the Vietnam era; and, therefore, he is presumed to have been exposed to herbicide agents (Agent Orange).

8.  The Veteran's coronary artery disease is recognized by the VA as causally related to exposure to herbicide agents used in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a dependency allowance for the Veteran's ex-spouse for the period of April 17, 1998 to May 1, 1999, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Prior to March 2, 2009, the criteria for a rating of 50 percent rating, but no higher, for PTSD had been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

3.  Since March 2, 2009, the criteria for a 70 percent rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9411 (2010).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU are met since March 2, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).

5.  The criteria for a rating in excess of 10 percent for diabetes mellitus, type II, prior to February 28, 2006 had not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7913 (2010).

6.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, since February 28, 2006 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7913 (2010).

7.  Coronary artery disease (CAD), claimed as due to exposure to herbicides, was incurred in active service. 38 U.S.C.A. §§ 1110, 1111, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dependency Allowance

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (2010).

At his December 2010 hearing before the Board, the Veteran, through his attorney, stated that he was withdrawing the appeal as to the issue of entitlement to a dependency allowance for your ex-spouse, Anna, for the period of April 17, 1998 to May 1, 1999.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claims for TDIU and coronary artery disease, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran's increased rating claims for PTSD and diabetes mellitus arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA and private treatment records.  Records from the Social Security Administration (SSA) were obtained and reviewed.  No other outstanding records have been identified by the Veteran or his attorney.  

Next, the Veteran was afforded VA examinations in August 1998, August 1999, and March 2009 (PTSD) and in January 2002 and February 2009 (diabetes mellitus).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the March 2009 VA examination or in the severity of his diabetes mellitus since the February 2009 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  

In December 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the December 2010 BVA hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See T. at 2.  Also, information was solicited regarding the severity of his PTSD symptoms (6-14), the severity of his diabetes mellitus symptoms (15-17) and whether there were any outstanding medical records available that would support his claims (14).  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  


However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his PTSD and diabetes mellitus.  As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD

The RO granted service connection for PTSD in a March 2006 rating decision. 
Based on a review of the record, the Board finds that a 50 percent rating for PTSD is warranted prior to March 2, 2009, and a 70 percent rating is warranted since March 2, 2009

Prior to March 2, 2009

Prior to March 2, 2009, the Veteran was in receipt of a 30 percent disability rating for his PTSD.  PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this general rating formula, a
30 percent evaluation is warranted where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational asks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

In order to be entitled to the next-higher 50 percent rating under DC 9411, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide mere guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list).

Prior to March 2, 2009, the evidence of record indicates that the Veteran exhibited disturbances in motivation and mood.  For example, he reported at a November 1997 VA treatment visit that he tends to have cycles of "feeling good" and "feeling bad.  He reported being fearful of losing control and stated that he was unable to express his anger because he would explode.  At his August 1999 VA examination the Veteran reported that ever since he returned back to the United States following service, he had been emotionally disturbed, including being irritable with anger.  He indicated that he was unable to have love feelings, had feelings of estrangement from others, and had diminished interest in activities.  The Veteran reported having a lot of panic symptoms and anxiety at a November 1999 VA treatment visit. 

The Veteran reported feeling anxious most of the time at an August 2004 VA treatment visit.  At a July 2006 VA treatment visit, the VA treating practitioner indicated that the Veteran's mood was anxious with mood congruent and anxious affect.  At a June 2007 VA treatment visit, it was noted that the Veteran had an anxious and tense mood.  A December 2007 VA treatment note reflected that the Veteran's mood was sad with mood congruent affect.  Moreover, at his December 2010 BVA hearing, the Veteran testified that ever since service it took a lot of motivation and preparation in advance for him to leave the house.  See T. at 9 and 10. 

The Board has additionally considered statements from the Veteran's mother and childhood friend.  In a statement received in June 2006, the Veteran's mother indicated that ever since the Veteran returned from Vietnam he had mood swings.  She indicated that she never knew how to approach him and it was hard to communicate with him at times.  She stated that the Veteran had many failed jobs and marriages and that she did not know how to help him.  The Veteran's childhood friend additionally submitted a statement in June 2006.  He indicated that after the Veteran returned from Vietnam his personality changed dramatically.  He stated that for the past 30 years he had gone through all kinds of mood changes, and been unable to handle marriages or relationships.  He stated that the Veteran had been through many job changes. 

Significantly, the evidence of record, prior to March 2, 2009, demonstrates that the Veteran had difficulty in establishing effective work and social relationships.  In a July 1995 VA treatment visit the Veteran said that he was not functioning well.   In a September 1997 VA treatment visit, the Veteran reported vocational and relationships difficulties.  At the Veteran's August 1998 VA examination, he reported reasons for job termination included him seeking more money or because of high job stress.  

At a July 1999 examination, conducted through the Social Security Administration (SSA), the examiner noted that the Veteran's anxiety may contribute to a near moderate impairment in concentration, work persistence and work tolerance skills in the context of a competitive employment setting.  He summarized that the Veteran's overall impairment in vocational adaptation potential appeared to be at least "moderate" in severity.  A Mental Residual Functional Capacity Assessment Evaluation completed at that time also noted slight difficulties in maintaining social function and often deficiencies in concentration, persistence or pace resulting in failure to complete tasks in a timely manner in work settings or elsewhere.  At a July 2000 VA treatment visit, the Veteran reported being very uncomfortable in crowds and was not very sociable.  

The Veteran testified at his December 2010 BVA hearing that before April 2003 he had held numerous jobs.  See T. at 6.   He testified that he had difficulty relating to people, understanding people, recognizing situations, and understanding situations.  See T. at 7.  He additionally testified that he did not have any close friends and had been married five times.  See T. at 8.  He did report however, that he had a relationship with his son, although it was limited.  See Id.  He reported that this social isolation had begun right after service.  See T. at 9. 

Based upon the above findings, the Board finds that the Veteran's disability more nearly approximates a 50 percent disability rating for his PTSD, prior to March 2, 2009.  His history demonstrates "difficulty" in establishing and maintaining effective work and social relationships.  

Nevertheless, while the Veteran had "difficulty" in establishing and maintaining effective work and social relationships, the evidence fails to show that he suffered from occupational and social impairment with deficiencies in most areas, prior to March 2, 2009, so as to warrant a 70 percent rating.  

In order to be assigned the next-higher 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411. 

The evidence of record, prior to March 2, 2009, does not demonstrate suicidal ideation.  For example, August 1997,  January 1998,  February 1998, June 1998, September 1998,  March 1999, May 1999, November 1999, December 1999, January 2000, July 2000, September 2000, December 2000, April 2002, September 2002, March 2003, May 2003, August 2003, February 2004, August 2004, February 2005,  January 2006, July 2006, August 2006, November 2006, June 2007,  December 2007,  February 2008, November 2008, and February 2009 VA treatment records specifically noted no suicidal or homicidal ideation. 

Next, the evidence of record, prior to March 2, 2009, does not note that the Veteran experienced obsessional rituals.  Further, the evidence does not show that his speech was intermittently illogic, obscure, or irrelevant.  For example, the Veteran's speech was found to be clear and relevant at his August 1999 VA examination.  His thought process was described as relevant and logical.  His thought process was described as organized at November 1999, December 1999, January 2000, July 2000, September 2000, December 2000 VA treatment visits.  An April 2002 VA treatment record noted intact judgment and insight.  May 2003, March 2003, August 2003, February 2004, and August 2004, VA treatment records noted that the Veteran's speech was normal in tone, rate and rhythm.  His judgment was not impaired and his insight intact.  A February 2005 VA treatment record noted normal speech. Insight, judgment and impulse control were described as good.  His speech was described as normal at January 2006, July 2006, August 2006, November 2006, June 2007, and December 2007 VA treatment visits.  

Next, the objective evidence of record, prior to March 2, 2009, also fails to demonstrate near-continuous panic attacks or depression which affected his ability to function independently.  While the evidence shows significant anxiety and depression, the weight of evidence does not support a determination that they affected his ability to function independently.  For example, an August 1998 VA examiner noted that the Veteran was able to manage his everyday affairs effectively.  A March 2000 VA treatment record noted that the Veteran was working full time at a car dealership.  This evidence does not support a rating in excess of 50 percent.

Further, even though the evidence of record additionally discussed his problems relating to others and significant social isolation, he did not appear to have impaired impulse control.  The Board has considered the Veteran's statements at a November 1997 VA treatment visit where he indicated that he was afraid to express his anger because he would explode.  However, the Board notes that the Veteran's judgment was consistently described as normal.  At his August 1999 VA examination his insight and judgment were described as good.  An April 2002 VA treatment record noted intact judgment. May 2003, March 2003, August 2003, February 2004, August 2004, and December 2007 VA treatment records noted that his judgment was not impaired.  A February 2005 VA treatment record noted that the Veteran's insight, judgment and impulse control were good.  January 2006, July 2006, August 2006 and November 2006 VA treatment records described his judgment as good.  His judgment was described as intact at June 2007 and February 2008 VA treatment visits.  A November 2008 VA treatment note indicated that his judgment was fair.  

The evidence of record also does not demonstrate any spatial disorientation.  Rather, various VA outpatient treatment records and his August 1999 VA examination consistently noted orientation within normal limits.  Moreover the August 1999 VA examination noted that the Veteran's dressing and grooming was clean and kempt.  An April 2002 VA treatment record noted good personal grooming and hygiene.  An August 2004 VA treatment record noted good personal hygiene and grooming.  Good personal hygiene and grooming were noted at March 2003, August 2003, February 2004 and February 2005 VA treatment visits.  January 2006, July 2006, August 2006 and November 2006 VA treatment records described him as casually dressed with good personal hygiene and grooming.  June 2007 and December 2007 VA treatment records noted that the Veteran was dressed appropriately for the season/setting.  Therefore, the overall evidence of record demonstrates that the Veteran did not suffer from spatial disorientation or neglect his personal appearance and hygiene.

As previously discussed, the evidence reveals that he clearly had difficulty in maintaining effective relationships.  Various treatment records indicate that the Veteran has been married numerous times.  However, an August 2005 treatment note references the Veteran living with a girlfriend.  He reported in March 2009 that retained a positive relationship with his mother.  He described her as supportive.  The evidence additionally indicates that the Veteran maintains some contact with his son.  These findings are consistent with a 50 percent rating ("difficulty" in establishing and maintaining effective relationships) but not a 70 percent rating (an "inability" to establish and maintain effective relationships).  

In concluding that a disability rating in excess of 50 percent is not warranted prior to March 2, 2009, the Board has also considered the Veteran's Global Assessment of Functioning (GAF) score assigned in his various VA outpatient treatment records and at his August VA examination. GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  

Here, the August 1998 VA examination revealed a GAF score of 85.  His August 1999 VA examination revealed a GAF score of 50.  VA outpatient treatment records revealed the following scores:  April 2002 (GAF 80), September 2002 (GAF 60), March 2003 (GAF 80), May 2003 (GAF 80), August 2003 (GAF 80), February 2004 (GAF 70), August 2004 (GAF 60), February 2005 (GAF 70),  January 2006 (GAF 70), July 2006 (GAF 65), August 2006 (GAF 70),  November 2006 (GAF 70), June 2007 (GAF 60), December 2007 (GAF 55-60),  and November 2008 (GAF 55), February 2009 (GAF 55). 

Therefore, the GAF scores referable to the Veteran's PTSD, prior to March 2, 2009, range essentially from 50 to 85.  In this regard, GAF, scores ranging from 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  While scores ranging from 61-70 reflect more mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Scores ranging from 71-80 reflect transient and expectable reasons to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While scores ranging from 81-90 reflect absent or minimal symptoms (e.g. mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 

Despite the seriousness of the symptoms associated with the low GAF score of 50, the Board finds that this score is not consistent with the evidence of record. Scores ranging from 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).   The GAF score of 50 is essentially an outlier.  As noted directly above, GAF scores recorded in 1998 and numerous times between 2002 and 2007 were all in excess of 60, which denoted moderate symptoms at best.  Even the GAF scores of 55, which were recorded in 2008 and 2009, only support the assignment of no more than a 50 percent rating.  

Indeed, the Board finds that the Veteran's GAF scores ranging from 51 to 60 are most consistent with the evidence of record, thus confirming that a rating of 50 percent is warranted in this case.  As previously mentioned, GAF scores ranging from 51 to 60 reflect moderate symptoms.  The evidence demonstrates that the Veteran had few friends and has difficulty in social and occupational functioning.  

Moreover, as previously discussed, the evidence of record, prior to March 2, 2009 does not demonstrated that the Veteran had suicidal ideation, severe obsessional rituals or committed frequent shoplifting.  The evidence again suggests he was able to have some relationships, even though most could be described as minimal.  Further, although the record indicates that the Veteran has not worked since 2003, a June 2009 private examiner, after reviewing the Veteran's claims file, opined that the Veteran had not been able to secure or follow any gainful occupation due solely to his service-connected PTSD since March 2, 2009.  There are no contradictory opinions of record. 

Based on an evaluation of all the evidence of record, the Board finds that prior to March 2, 2009, the Veteran's PTSD signs and symptoms are consistent with 'difficulty' in establishing and maintaining effective relationships, but not an 'inability' to do so.

Since March 2, 2009

Since March 2, 2009, the Veteran is in receipt of a 50 percent disability rating for his PTSD.  In order to be assigned a 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9433. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

As previously mentioned, the psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the evidence of record following March 2, 2009 is most consistent with a 70 percent rating.  Significantly, a June 2009 private examiner opined that from March 2, 2009, the Veteran has not been able to secure or follow any gainful occupation due solely to his service-connected PTSD.  Moreover, a March 2009 VA examiner indicated that the Veteran was socially isolated and avoidant.  She indicated that the Veteran had strained relationships with others due to his anxiety stemming from being around them and had difficulty leaving the house.  The VA examiner indicated that the Veteran was unable to maintain gainful employment.  Significantly, the March 2009 VA examiner indicated that the Veteran had changed in functional status and quality of life since the last examination including: performance in employment, routine responsibilities of self-care, family role functioning, physical health, social/interpersonal relationships, and recreation/leisure pursuits. 

Although the evidence of record, since March 2, 2009, fails to demonstrate many of the listed symptoms delineated in the rating criteria for a 70 percent rating, the Board finds that based on the VA examiner and private examiners' professional assessments, it is evident that the Veteran now suffers from occupational and social impairment with deficiencies in most areas sufficient to warrant a 70 percent rating. 

Nevertheless, while the Veteran is socially and occupationally limited by his service-connected PTSD, the evidence fails to show that this impairment is total, so as to warrant a 100 percent rating.  The Board has taken into consideration the March 2009 VA examiner's determination that the Veteran suffers from "total occupational and social impairment due to PTSD signs and symptoms."  Although the VA examiner indicated that the Veteran's PTSD resulted in "total" impairment, the VA examination report reflects that the Veteran lived with his son and he was glad to have him there.  Moreover, the Veteran noted that his mother was very supportive of him.  This evidence does not reflect "total" social impairment, as the Veteran is able to maintain some relationships.  


Moreover, the evidence since March 2, 2009 does not demonstrate any of the criteria delineated in the rating criteria for a 100 percent rating.  For example, the evidence does not show gross impairment in thought processes or communication.  The March 2009 VA examination report noted unremarkable thought process.  He denied delusions or hallucinations at that time.  The VA examiner indicated that the Veteran understood that he had a problem and understood the outcome of behavior.  She indicated that the Veteran was oriented to person, time and place, and that he was well groomed.  Moreover, the VA examiner indicated that the Veteran did not have inappropriate behavior.  She stated that the Veteran did not have homicidal or suicidal thought, had good impulse control and no episodes of violence.  The Board acknowledges that the Veteran reported problems with activities of daily living.  However, the Veteran attributed his difficulty with dressing and bathing to his back pain and trouble driving to neck pain.  Although the Veteran reported difficulty remembering common words, there is no indication he was unable to remember the names of close relative, his own occupation, or own name.   

Based on these findings, the symptoms delineated for a 100 percent rating have not been demonstrated.  Again, the Board recognizes that the absence of these symptoms does not preclude the assignment of a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, absence of these symptoms is persuasive.  

Additionally, the Board notes that the Veteran reported at his March 2009 VA examination that he lived with his son, and that his mother was supportive of him.  The Veteran reported at a June 2009 private treatment visit that his son helped him with chores.  Although he indicated that he had friends before he "started having problems" and that most of his family stays away from him as well, it is evident that he has at least a minimal amount of social interaction. 

In concluding that a disability rating in excess of 70 percent is not warranted here, the Board has also considered the Veteran's Global Assessment of Functioning (GAF) score assigned at his March 2009 VA examination.  Here, the March 2009 VA examination revealed a GAF score of 45. 

In this regard, GAF, scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  The Board notes that the Veteran's GAF score, since March 2, 2009, is not reflective of a 100 percent disability rating.  As such, it is apparent that while the Veteran is "totally" occupationally impaired, the evidence does not reflect that he is "totally" socially impaired, and for that reason, the Veteran fails to meet the criteria for a 100 percent schedular rating.

TDIU

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  

If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

Pursuant to the Board's above decision, the Veteran will be in receipt of a schedular rating of 70 percent for his PTSD, effective March 2, 2009.  The Veteran is service-connected for PTSD (at 70 percent, pursuant to this decision, effective March 2, 2009), Type II Diabetes (10 percent prior to February 28, 2006 and 20 percent since February 28, 2006), and Coronary Artery Disease (see Grant below, not yet rated).  Although the Veteran's coronary artery disease has not been rated, as the Board bases the grant of TDIU on his service-connected PTSD alone, there is no prejudice with proceeding with adjudication at this time.  As the Veteran is now rated at 70 percent for his PTSD, he now meets the schedular criteria of 38 C.F.R. § 4.16(a) as early as March 2, 2009.  Thus, the issue is whether his service-connected PTSD has precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorder, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has alleged, and various treatment records confirm, that the Veteran became too disabled to work around April 2003.  The Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits. 

Significantly, a June 2009 private examiner, after reviewing the Veteran's claims file information and through a teleconference evaluation of the Veteran determined that from March 2, 2009, the Veteran has not been able to secure or follow any gainful occupation due solely to his service-connected PTSD.  He indicated that he did not think the Veteran's service-connected diabetes mellitus disability had any significant vocational impact.  He noted that despite the fact that the Veteran had been gainfully employed for over thirty years, quite possibly in the presence of underlying PTSD issues, he could no longer work gainfully due solely to the PTSD which had become the dominating and debilitating focus of his life since having to stop work in April 2003. 

The private examiner, after reviewing the Veteran's VA treatment records noted that the records did not suggest that the Veteran's service-connected PTSD was totally disabling prior to April 2003; however, he noted that the records did suggest that his service-connected symptoms worsened subsequently to the level of being totally disabling in and of themselves after April 2003.  He indicated that based on the record reviewed, he would set this date at March 2, 2009.  In other words, the June 2009 report/opinion from the Veteran's own private vocational expert clearly stated that the Veteran's PTSD progressively worsened since April 2003, but that his PTSD did not render him unable to secure or follow gainful employment until March 2009.  

A March 2009 VA examiner indicated that the Veteran could not work due to chronic pain, anxiety and depressive symptoms.  She additionally indicated that the Veteran was unable to maintain gainful employment. 

The Board has considered the Veteran's statements attributing his inability to work due to his PTSD.  Based on the Veteran's statements, and a review of the medical evidence, the Board finds that he was unemployable based on the nature and severity of his service-connected PSTD, beginning in March 2009.  In reaching this decision, the Board has resolved all reasonable doubt in favor of the Veteran.  Accordingly, TDIU is warranted.  

Diabetes Mellitus

The Veteran's service-connected diabetes mellitus currently is evaluated as 10 percent disabling prior to February 28, 2006, and as 20 percent disabling thereafter, under 38 C.F.R. § 4.119, DC 7913. 

A 10 percent rating is assigned under DC 7913 for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should be not requested solely for rating purposes. See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2010). 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).   Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent prior to February 28, 2006,  and in excess of 20 percent thereafter, for his diabetes mellitus.

Prior to February 28, 2006

The competent medical evidence shows that, prior to February 28, 2006, the Veteran's service-connected diabetes mellitus was manifested by symptoms manageable by a restricted diet only.  For example, a September 2005 VA treatment record noted that the Veteran needed a glucometer and that test strips and lancets were ordered. Infact, the evidence of record does not reflect that the Veteran was placed on an oral hypoglycemic agent until February 28, 2006.  The evidence reflects that at a February 28, 2006 VA treatment visit, the Veteran was started on Metformin Low, pending labs.  There is no objective evidence indicating that the Veteran's diabetes mellitus required an oral hypoglycemic agent or insulin prior to February 28, 2006, which is required for an initial rating greater than 10 percent under DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2010).  Moreover, he has not contended to have been taking such oral hypoglycemic agent or insulin during the time period in question, prior to February 28, 2006.  

In summary, the Board finds that the criteria for an initial rating in excess of 10 percent prior to February 28, 2006, for diabetes mellitus is not warranted.

Since February 28, 2006

The Veteran also is not entitled to an initial rating in excess of 20 percent for diabetes mellitus effective February 28, 2006.  As noted above, a VA treatment record reflects that the Veteran was started on an oral hypoglycemic agent on February 28, 2006.  This appears to be the basis for the higher initial 20 percent rating assigned effective February 28, 2006.  A July 2006 VA treatment record noted that the Veteran was seen for a diabetic diet education.  The Veteran was instructed to read food labels, measure serving sizes, and to check his blood sugars.  The Board notes that at a June 2006 VA treatment visit, the Veteran reported having been on a long acting insulin before that had caused him to go hypoglycemic.  However, treatment records in the file do not confirm this.  The treatment record notes that the Veteran was still on Metformin.  An August 2006 VA treatment record noted that the Veteran was still on Metformin and had lost weight by dieting and walking.  It was noted that the Veteran was planning on starting water aerobics.   A November 2006 VA treatment note indicated that the Veteran was still on his medication and diet, and was encouraged to get active.  A February 2007 VA treatment record noted that he was on medication, a restricted diet, and he was encouraged to continue activity.  April 2007 and October 2007 VA treatment notes indicated that he was on a diabetic diet. 

A January 2008 VA treatment note reflects that the Veteran was on a low dose of Metformin and was on a restricted diet.  On VA examination in February 2009, it was noted that the Veteran had been dosing his Metformin to his own schedule and had not filled the Metformin since October 2007.  He indicated that he cut the pills into pieces and took what he thought he needed.  The Veteran indicated that he was instructed to follow a restricted or special diet.  However, he denied that he was restricted in ability to perform strenuous activities.  Although the Veteran was diagnosed with hypertension and erectile dysfunction, the VA examiner indicated that they were not related to his diabetes mellitus.  Moreover, the Veteran had no diagnosis of visual impairment, kidney disease, amputation or peripheral edema. 

The Board notes that the Veteran testified at his December 2010 BVA hearing that he was not told to refrain from certain physical activities because his diabetes.  See T. at 16.  In fact, he indicated that he was told to exercise within moderation.  The Veteran stated that he was told to regulate his diet.  See T. at 15. 

The competent medical evidence shows that, at most, the Veteran's service-connected diabetes mellitus has required an oral hypoglycemic agent and a restricted diet, at least since February 28, 2006.  Absent evidence that the Veteran's service-connected diabetes mellitus also requires insulin and regulation of activities, the Board finds that the criteria for a rating greater than 20 percent effective February 28, 2006, for diabetes mellitus have not been met.

Other Considerations

The Board has also considered the statements of the Veteran that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disabilities of these disorders-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's PTSD and diabetes mellitus -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that evaluations in excess of 50 for his PTSD prior to March 2, 2009 and in excess of 70 percent since March 2, 2009, and evaluations in excess of 10 percent for his diabetes mellitus prior to February 28, 2006 and in excess of 20 percent since February 28, 2006 are not warranted. 

The Board has additionally considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability ratings at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD and diabetes mellitus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and diabetes mellitus with the established criteria found in the rating schedule for mental disorders (PTSD) and the endocrine system (Diabetes) shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The evidence does not demonstrate that the Veteran's PTSD or diabetes mellitus have caused "frequent hospitalizations."  Moreover, although the evidence demonstrates that his PTSD has affected his employment, this has already been contemplated by the schedular criteria which consider both social and occupational impairment.  It is also crucial to note that the effect that the Veteran's PTSD has on his employment was considered in the Board's determination to a total disability evaluation based on individual unemployability.

In short, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

IV.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease 

The Veteran is claiming entitlement to service connection for coronary artery disease, claimed as due to exposure to herbicides.  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's DD 214 confirms that the Veteran served in Vietnam between January 1970 and December 1970.  In fact, the RO, in a June 2006 rating decision granting service connection for diabetes mellitus, conceded exposure to herbicides.  Therefore, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii). 

VA treatment records reflect that the Veteran was diagnosed with coronary artery disease around August 2005.  A September 2005 VA treatment record reflected reports by the Veteran of having had two recent heart attacks that year with 4 stents placed, 1 initially placed on July 9, 2005 and 3 stents placed on July 12, 2005.  As the Veteran is presumed to have been exposed to herbicides in Vietnam, and coronary artery disease is among the diseases listed under 38 C.F.R. § 3.309(e), a grant of service connection is warranted.


ORDER

The claim for entitlement to a dependency allowance for the Veteran's ex-spouse for the period of April 17, 1998 to May 1, 1999, is dismissed without prejudice.

A 50 percent rating, but no more, for PTSD, prior to March 2, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A 70 percent rating, but no more, for PTSD, since March 2, 2009  is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted subject to the law and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for diabetes mellitus, type II, prior to February 28, 2006, is denied.

A rating in excess of 20 percent for diabetes mellitus, type II, since February 28, 2006, is denied.

Service connection for coronary artery disease (CAD), claimed as due to exposure to herbicides, is granted.






(CONTINUED NEXT PAGE)

REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Low Back Disorder

The available service treatment records do not reflect complaints or treatment related to his back.  A December 1971 separation examination made no abnormal clinical evaluation findings.  The Veteran indicated in a report of medical history completed at that time that he had never had, nor did he currently have recurrent back pain.  

Post-service evidence first reflects complaints associated with his low back in July 1993.  The Veteran reported back pain after falling while wheeling a wheelbarrow.  The next treatment for his back is documented in April 1996 when the Veteran complained of back pain after slipping and falling in the tub two weeks prior.  The Board notes that an August 1981 VA treatment record reflected a normal examination of his back and spine.  

The Veteran asserts that he has suffered from continued low back symptomatology since service.  He is competent to make such a claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  He additionally alleges that service connection is warranted on a secondary basis for this disorder.  He asserts that his low back disorder was caused by his service-connected diabetes mellitus.  



Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006). As such, the appellant's claim for entitlement to service connection for back disorder must be remanded for a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a pertinent VA examination to determine the etiology of his back disorder.  The examiner should have the opportunity to review the Veteran's claims folder in conjunction with the examination.  All testing deemed necessary, including x-rays, should be conducted.  

All pertinent back pathology found on examination should be noted in the examination report.  For any back disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current back disorder had its onset in service or within one year of service discharge, is otherwise etiologically related to the Veteran's active service, or is caused by, or aggravated by, his service-connected diabetes mellitus; or is at least as likely as not (a 50 percent probability or greater) casually related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record, regarding the incurrence of the Veteran's claimed disorder and the continuity of symptomatology.  The VA examiner should additionally consider the first documented post-service treatment record in July 1993 in his or her analysis.  

The rationale for any opinion offered should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supportive discussion.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


